Exhibit Ameren Corporation Computation of Ratio of Earnings to Fixed Charges (Thousands of Dollars, Except Ratios) 9 Months Ended Year Ended September 30, December 31, 2008 2007 Net income from continuing operations $ 547,554 $ 617,804 Less- Minority interest (24,671 ) (27,266 ) Add- Taxes based on income 319,096 330,141 Net income before income taxes and minority interest 891,321 975,211 Add- fixed charges: Interest on long term debt(1) 329,865 421,406 Estimated interest cost within rental expense 4,489 5,020 Amortization of net debt premium, discount, and expenses 14,473 18,638 Subsidiary preferred stock dividends 7,888 10,871 Adjust preferred stock dividends to pre-tax basis 4,532 5,709 Total fixed charges 361,247 461,644 Less: Adjustment of preferred stock dividends to pre-tax basis 4,532 5,709 Earnings available for fixed charges $ 1,248,036 $ 1,431,146 Ratio of earnings to fixed charges 3.45 3.10 (1)Includes FIN 48 interest expense
